Citation Nr: 1021114	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-19 395	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10% for 
diverticulitis with bowel resection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1947 to August 
1973.

By decision of June 2007, the Board of Veterans Appeals 
(Board) granted service connection for diverticulitis.  This 
appeal arises from a July 2007 rating action that implemented 
the Board decision and granted an initial 10% rating from 
February 2004.  Because the claim for a higher initial rating 
involves a request for a higher rating following the initial 
grant of service connection, the Board has characterized it 
in light of the distinction noted by the U.S. Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from those for increased ratings for already service-
connected disability).

In January 2010, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's diverticulitis with bowel resection is 
manifested by progressive symptoms of fecal incontinence 
requiring the wearing of absorbent pads, alternating diarrhea 
and constipation, pain from a colostomy scar, and a somewhat 
loose sphincter.


CONCLUSION OF LAW

The criteria for an initial 30% rating for diverticulitis 
with bowel resection are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.20, 4.113, 4.114, Diagnostic Codes 7327, 7332 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A September 2007 post-rating RO letter informed the Veteran 
and his representative of the VA's responsibilities to notify 
and assist him in his claim, and of what was needed to 
establish entitlement to a higher rating.  It also notified 
them that a disability found to be service connected would be 
assigned a rating by applying relevant Diagnostic Codes (DCs) 
which provide for a range in severity from 0% to 100%, based 
on the nature and symptoms of the condition, their severity 
and duration, and their impact upon employment.  The letter 
also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
higher compensation - e.g., competent lay statements 
describing symptoms, medical records, employer statements, 
and other evidence.  Thereafter, he was afforded 
opportunities to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

Additionally, the 2007 RO letter provided notice that the VA 
would make reasonable efforts to help the appellant get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he provided 
enough information, and, if needed, authorization, to obtain 
them, and further specified what evidence the VA had 
received; what evidence the VA was responsible for obtaining, 
to include Federal records; and the type of evidence that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2007 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a claimant of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, any delay in issuing the 
full 38 U.S.C.A. § 5103(a) notice did not affect the 
essential fairness of the adjudication, in that the veteran's 
claim for a higher initial rating was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  After the issuance of the 
2007 notice letter and providing the Veteran additional 
opportunities to furnish information and/or evidence 
pertinent to the higher initial rating claim under 
consideration, the RO readjudicated it on the basis of all 
the evidence of record, as reflected in the April 2008 
Statement of the Case (SOC) and the November 2008 
Supplemental SOC (SSOC).  Hence, the Board finds that any VA 
failure to fulfill VCAA notice requirements is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2008).  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that, in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
pertinent rating code information was furnished to the 
Veteran in the April 2008 SOC and November 2008 SSOC, and 
that this suffices for Dingess/Hartman.  The RO also afforded 
him proper notice pertaining to the degree of disability and 
effective date information in the September 2007 letter.    
 
Additionally, the Board finds that all necessary development 
on the higher rating claims currently under consideration has 
been accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim.  
The Veteran was afforded comprehensive VA examinations in May 
2004 and October 2007.  VA outpatient treatment records up to 
2009, as well as a transcript of the veteran's January 2010 
Board hearing testimony have been associated with the claims 
folder and considered in adjudicating this claim.  
Significantly, he has not identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis to further develop the 
record to create any additional evidence for consideration in 
connection with the matter on appeal.    

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of          2 ratings apply under 
a particular DC, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R.     § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely-related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.

The evaluation of the same disability under various 
diagnoses, and the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

Under the applicable criteria, ratings under DCs 7301 to 
7329, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the DC which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  38 C.F.R. 
§ 4.114.

Diverticulitis is rated as for irritable colon syndrome 
(ICS), peritoneal adhesions, or ulcerative colitis (UC), 
depending upon the predominant disability picture.  38 C.F.R. 
§ 4.114, DC 7327.

Moderate adhesions of the peritoneum, with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea), or abdominal distension 
warrants a 10% rating.  A 30% rating requires moderately-
severe adhesions, with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  A 50% rating requires severe 
adhesions, with definite partial obstruction shown by X-ray, 
with frequent and prolonged episodes of severe colic 
distension, nausea, or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  NOTE: Ratings for adhesions will be 
considered when there is a history of operative or other 
traumatic or infectious (intraabdominal) procedures, and at 
least 2 of the following: disturbance of motility, actual 
partial obstruction, reflex disturbances, or the presence of 
pain.  38 C.F.R. § 4.114, DC 7301.

Moderate ICS (spastic colitis, mucous colitis, etc.) with 
frequent episodes of bowel disturbance with abdominal 
distress warrants a 10% rating.  A 30% rating requires severe 
ICS with diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.  38 C.F.R. 
§ 4.114, DC 7319.

Moderate UC with infrequent exacerbations warrants a 10% 
rating.  A 30% rating requires moderately severe UC with 
frequent exacerbations.  A 60% rating requires severe UC with 
numerous attacks a year and malnutrition, with health only 
fair during remissions.  A 100% rating requires pronounced UC 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess.  
38 C.F.R. § 4.114, DC 7323.

Symptomatic resection of the small intestine with diarrhea, 
anemia, and inability to gain weight warrants a 20% rating.  
A 40% rating requires definite interference with absorption 
and nutrition, manifested by impairment of health objectively 
supported by examination findings including definite weight 
loss.  A 60% rating requires marked interference with 
absorption and nutrition, manifested by severe impairment of 
health objectively supported by examination findings 
including material weight loss.  NOTE: Where residual 
adhesions constitute the predominant disability, rate under 
DC 7301.  38 C.F.R. § 4.114, DC 7328.  

Resection of the large intestine with slight symptoms 
warrants a 10% rating.  A 20% rating requires moderate 
symptoms.  A 40% rating requires severe symptoms, objectively 
supported by examination findings.  NOTE: Where residual 
adhesions constitute the predominant disability, rate under 
DC 7301.  38 C.F.R. § 4.114,     DC 7329.
 
Constant, slight impairment of sphincter control of the 
rectum and anus, or occasional moderate leakage warrants a 
10% rating.  A 30% rating requires occasional involuntary 
bowel movements necessitating wearing of a pad.  A 60% rating 
requires extensive leakage and fairly frequent involuntary 
bowel movements.  A 100% rating requires complete loss of 
sphincter control.  38 C.F.R. § 4.114, DC 7332.

The Veteran contends that his diverticulitis is more than 10% 
disabling, and he gave testimony about how it impaired him 
functionally at the January 2010 Board hearing.  

On May 2004 VA examination, the Veteran was noted to have 
undergone a re-anastomosis of his large bowel in 2003, with 
resection of approximately 6 inches of the bowel.  He had no 
current complaints of abdominal pain, but still had 
occasional bright red blood noticeable on toilet paper or 
underwear, and complained of irregular bowel movements.  On 
current examination, the Veteran was well-nourished, with a 
soft abdomen, and no organs or masses were felt.  There was 
normal anal tone and no rectal masses.  The diagnoses 
included recent history of acute diverticulitis with 
exploratory surgery and temporary colostomy.

On February 2005 VA outpatient examination, the Veteran 
looked extremely well, his weight was stable, and he denied 
pain.  On examination, the abdomen was soft and nontender, 
with normal bowel sounds and no masses; the previous 
colostomy site looked benign.  The assessments included 
history of diverticulosis with previous colostomy.

On February 2006 VA outpatient examination, the Veteran 
denied abdominal pain. He looked well, and his weight was 
noted to be up 7 pounds for the year.  On examination, the 
abdomen was soft and nontender, with normal bowel sounds, and 
the previous colostomy site looked OK.  The assessments 
included history of diverticulosis. When seen again in March, 
the Veteran weighed 176 pounds.  On examination, the abdomen 
was soft, nontender, and nondistended, with normal bowel 
sounds and no masses or hepatosplenomegaly.  The assessments 
included history of diverticulosis.  In December, the Veteran 
weighed 171 pounds, and examination of the abdomen showed 
normoactive bowel sounds in 4 quadrants.  

On October 2007 VA examination, the Veteran complained of 
alternating diarrhea and constipation; bloating; flatulence; 
fecal incontinence with associated bleeding, requiring 
wearing 2 to 4 pads per day; and problems with lifting, being 
weight-restricted due to irritation and pain in the colostomy 
scar.  There was no history of nausea, vomiting, UC, 
intestinal pain, or abdominal colic or distension, and no 
episodes consistent with partial bowel obstruction.  The 
frequency of constipation was less than monthly, and the 
diarrhea was episodic, less than weekly, but more than 12 
times per year.  On current examination, the Veteran weighed 
165 pounds, and the examiner noted no weight change.  His 
overall general health was good, and there were no signs of 
significant weight loss, malnutrition, anemia, or abdominal 
mass or tenderness.  The examiner opined that the veteran's 
diverticulitis with bowel resection had increased moderately 
in severity, as noted by his complaints of progressive 
symptoms of fecal incontinence, alternating diarrhea and 
constipation, and pain from the colostomy scar which caused 
him to restrict the amount he could lift.

On January 2008 VA outpatient examination, the Veteran 
weighed 170 pounds.  On examination, the abdomen was soft, 
nontender, and nondistended, with normal bowel sounds and no 
masses or hepatosplenomegaly.  The assessments included 
history of diverticulosis.

On January 2009 VA outpatient examination, the Veteran gave a 
1-year history of stomach trouble with intermittent diarrhea.  
The symptoms were sporadic, sometimes 3 episodes per week, 
and sometimes none.  He had a little bit of fecal leakage 
daily, sometimes multiple times per day, and the content 
varied with stool, mucous, or straight blood.  On 
examination, he weighed 162 pounds.  The abdomen was soft, 
nontender, and nondistended, with normal bowel sounds and no 
masses or hepatosplenomegaly.  Rectal examination showed a 
somewhat loose sphincter.  The assessments included 
intermittent chronic diarrhea/fecal soilage, and history of 
diverticulosis.
      
The Board notes that DC 7332 provides a 30% rating for 
impairment of sphincter control of the rectum and anus with 
occasional involuntary bowel movements necessitating wearing 
of a pad, and DC 7319 provides a 30% rating for severe ICS 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  Inasmuch as the 
Veteran complained of alternating diarrhea and constipation, 
and fecal incontinence with associated bleeding, requiring 
wearing 2 to 4 pads per day, and the October 2007 VA examiner 
opined that the veteran's diverticulitis with bowel resection 
had increased moderately in severity, as noted by his 
complaints of progressive symptoms of fecal incontinence, 
alternating diarrhea and constipation, and pain from the 
colostomy scar which caused him to restrict the amount he 
could lift; January 2009 VA rectal examination indicated 
daily fecal leakage and a somewhat loose sphincter; and the 
Veteran testified in January 2010 that he had alternating 
diarrhea and constipation with associated pain, as well as 
fecal leakage and involuntary bowel movements that required 
wearing absorbent pads daily, the Board finds that the 
evidence supports the grant of an initial 30% rating for 
residuals of diverticulitis with bowel resection under DCs 
7327-7332.

However, the evidence provides no basis for more than an 
initial 30% schedular rating for the veteran's diverticulitis 
with bowel resection at any time since the grant of service 
connection in 2004, as there has been no evidence of the 
symptoms required for any higher schedular rating under the 
various rating criteria since that time, i.e., severe 
adhesions of the peritoneum, with definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distension, nausea, or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage; severe UC, with numerous 
attacks a year and malnutrition, with health only fair during 
remissions; symptomatic resection of the small intestine with 
definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss; 
resection of the large intestine with severe symptoms, 
objectively supported by examination findings; or impairment 
of sphincter control of the rectum and anus with extensive 
leakage and fairly frequent involuntary bowel movements.  
Rather, the Board finds that the above evidence shows that 
those delineated symptoms are not characteristics of the 
veteran's current disease of the digestive system.  

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration, the 
veteran's diverticulitis with bowel resection has reflected 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher rating on an extraschedular 
basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
Thun v. Peake, 22 Vet. App. 111 (2008), provides a 3-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular ratings for a service-
connected disability are inadequate.  Second, if the 
schedular rating does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the 
Board must determine whether his disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture, and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, his disability picture requires 
the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular ratings for the service-
connected digestive disability are inadequate.  A comparison 
between the level of severity and symptomatology of the 
veteran's diverticulitis with bowel resection with the 
established criteria found in the rating schedule shows that 
the rating criteria reasonably describe his disability level 
and symptomatology; as discussed above, the rating criteria 
consider symptomatic intestinal resection, with diarrhea, 
anemia, interference with absorption and nutrition, and 
weight loss; symptomatic adhesions of the peritoneum, with 
obstruction, pain, nausea, vomiting, and abdominal and colic 
distension; symptomatic ICS, with diarrhea, constipation, 
bowel disturbance, and abdominal distress; exacerbations of 
UC, with malnutrition, anemia, general debility, and liver 
abscess; and impairment of sphincter control of the rectum 
and anus, with leakage and involuntary bowel movements.

Moreover, the Board further observes that the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  In this case, the 
veteran's symptoms and clinical findings as documented in 
medical reports do not objectively show that his digestive 
disability alone markedly interferes with employment (i.e., 
beyond that contemplated in the assigned schedular rating), 
or requires frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards, and the Board finds that the assigned schedular 
rating for that disability is adequate in this case.  In this 
regard, the Board notes that on October 2007 VA examination 
the Veteran was noted to have been retired from work since 
1995 due to age eligibility or work duration.  With respect 
to his usual activities, the diverticulitis had only moderate 
effects on the veteran's recreation, toileting, and abilities 
to travel, feed, and dress; mild effects on his abilities to 
shop and do chores; and no effects on his abilities to 
exercise, participate in sports, bathe, and groom.  At the 
January 2010 Board hearing, the Veteran testified that he was 
retired from work, and that his digestive disability had 
nothing to do with his retirement.   

In short, there is nothing in the record to indicate that the 
service-connected diverticulitis with bowel resection on 
appeal causes impairment with employment over and above that 
which is contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
a disability rating itself is recognition that industrial 
capabilities are impaired).  The Board points out that a 
percentage schedular rating represents average impairment in 
earning capacity resulting from a disease and injury and its 
residual conditions in civil occupations, and that, 
generally, the degree of disability specified is considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Hence, the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, inasmuch as 
the factual findings do not show distinct time periods since 
the grant of service connection in 2004 where the veteran's 
diverticulitis with bowel resection exhibited symptoms that 
would warrant different ratings under the applicable rating 
criteria, and that the evidence supports an initial 30%, but 
not more than 30%, rating for that disability.




ORDER

An initial 30% rating for diverticulitis with bowel resection 
is granted, subject to the law and regulations governing the 
payment of monetary benefits. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


